       CASE 0:18-cv-00466-SRN-HB Document 184 Filed 09/03/20 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Brock Fredin,                                            Case No. 18-cv-466 (SRN/HB)
                   Plaintiff,

v.                                                 REPLY MEMORANDUM OF LAW IN
                                                  SUPPORT OF MOTION FOR SUMMARY
Grace Elizabeth Miller, and                       JUDGMENT BY DEFENDANTS GRACE
Catherine Marie Schaefer,                         MILLER AND CATHERINE SCHAEFER

                   Defendants.


                                      INTRODUCTION

         Plaintiff Brock Fredin’s opposition to summary judgment is consistent with every

filing he has made in this action as well as the numerous filings he has made in related

lawsuits – it demonstrates that Fredin desires to use the Court docket as a tool to harass,

embarrass and vilify his victims, their counsel1, this Court, and anyone who holds Fredin

accountable for his actions. His vile credos deserve admonishment and his filings

reviewed and approved by this Court - or any Court he seeks to submit a filing- before

being accepted and offered for public viewing.



1
  Fredin has attempted to create a false narrative around Defendants’ counsel that includes
allegations that he has changed his name to “escape allegations that he is related to Auscwitz
[sic] guard Johann Breyer,” and that he has “participated in the attempted violence, torture, and
assault by engaging in extrajudicial communication with Saint Paul Police Officers David
McCabe, Sarah Nasset, and Tara Patet.” Counsel has no known lineage that traces back to any
Auschwitz guard bearing a similar name and he has never communicated with Saint Paul Police
Officer David McCabe, Sarah Nasset, or Tara Patet. (Sec. Breyer Decl. ¶ 2.) Counsel uses the
abbreviated “Jon”, a variation of “Johann”, because that is what he has been called since
childhood. Id. The use of K. Jon Breyer simply makes it easier for clients, attorneys, and the
Court to identify him without the confusion of using a name that is seldom used. Id. Counsel is
extremely proud of his birth name and is honored by Fredin’s use of it.


4822-6729-0569.1
       CASE 0:18-cv-00466-SRN-HB Document 184 Filed 09/03/20 Page 2 of 10




         Fredin’s opposition to Defendants summary judgment motion does not offer a

single piece of evidence or testimony that supports Fredin’s claims, it is simply a

rambling conspiracy laden diatribe, heavy on inuendo and lacking in substance.

                                      ARGUMENT

I.       Defamation Per Se

         Fredin claims that he “discovered new evidence that negates and undermines

Defendants assertion that the statements were ‘taken verbatim from public court records

and, almost entirely, from an affidavit … filed seeking an HRO.” (Doc. 180 p. 11)

(emphasis original). The “new evidence” Fredin claims he discovered is (1) an email

Defendant Miller sent to Sergeant David McCabe that included the City Pages’ reporter’s

email (Doc. 181; Fredin Decl. Ex. G.); and (2) that Lindsey Middlecamp (not a defendant

in this case) is a Facebook friend of the City Pages reporter. Of course, none of this

“evidence” evidences anything other than Miller and Middlecamp were aware of the

City Page’s reporter and had a means to contact him.

         What Fredin apparently fails to understand is that he must prove through evidence

and not mere recitations to his pleadings that Defendants made “(a) a false and

defamatory statement about the plaintiff; (b) in unprivileged publication to a third party;

(c) that harmed the plaintiff’s reputation in the community.” Weinberger v. Maplewood

Review, 668 N.W.2d 667, 673 (Minn. 2003). Fredin cannot establish that any of the

alleged statements are defamatory, that they are not privileged, or that his reputation was

harmed by them and caused damages. All Fredin is able to offer this Court in defense of

Defendants’ summary judgment motion are more insults.

                                             2
4822-6729-0569.1
       CASE 0:18-cv-00466-SRN-HB Document 184 Filed 09/03/20 Page 3 of 10




         Fredin also attempts to cite cases from foreign jurisdictions claiming that they

“establish Plaintiff’s strong likelihood of success to survive summary judgment on

defamation claims,” but then fails to articulate how those cases help him or how his

opposition to summary judgment is deserving of a similar outcome. A review of those

cases, which are not binding precedent on this Court, finds no support for Fredin’s

contention. See Moritz v. Town of Warwick, No. 15-CV-5424 (NSR), 2017 WL 4785462,

at *7 (S.D.N.Y. Oct. 19, 2017)(finding that defendant provided deposition testimony that

created a material issue of fact that warranted the denial of summary judgment); Daly v.

New York Life Ins. Co., 2017 WL 4349032, at *6 (S.D. Ohio Sept. 30, 2017)(applying

Ohio law regarding special damages); Wenz v. Becker, 948 F. Supp. 319, 324 (S.D.N.Y.

1996)(review of evidence found a disparity and a possible omission that could have led

the reader to a false impression); Metcalf v. KFOR-TV, Inc., 828 F. Supp. 1515, 1525

(W.D. Okla. 1992)(Defendants admitted making the offending statements, but defended

them on the grounds that they did not convey a defamatory meaning). Here, unlike the

cases Fredin cites, he has provided zero deposition testimony, is not seeking special

damages under Ohio law, and has not proven that Defendant made any defamatory

statements.

         Moreover, Fredin fails to address Defendants privilege arguments. Privilege is a

recognized defense to a defamation action in Minnesota. Mahoney & Hagberg v.

Newgard, 729 N.W.2d 302, 306 (Minn. 2007). A qualified privilege grants immunity if

the privilege is not abused and defamatory statements are publicized in good faith and

without malice. Id. As demonstrated in Defendants’ opening brief, Defendants are not the

                                             3
4822-6729-0569.1
       CASE 0:18-cv-00466-SRN-HB Document 184 Filed 09/03/20 Page 4 of 10




authors of the City Pages article and they did not publish the alleged statements. Further,

all of the statements attributed to them in the article are not statements made by them to

the reporter, but rather are statements taken verbatim from the affidavit of Defendant

Schaefer filed seeking an HRO. (Doc. 173; Breyer Decl. Ex. 2). Statements made in the

context of a harassment proceeding, and those made by affidavit in support of those

proceedings, are afforded an absolute privilege and are not grounds for a defamation

claim. Mahoney & Hagberg v. Newgard, 729 N.W.2d 302, 306 (Minn. 2007).

         Furthermore, statements that are substantially true that a reasonable person could

find to be a “supportable interpretation” of an ambiguous set of circumstances are not

actionable because they are not provably false. Hunter v. Hartman, 545 N.W.2d 699, 707

(Minn. Ct. App. 1996). Fredin seems to be offended by the characterizations of his

misconduct in the City Pages’ article, but simply because Fredin disagrees with the

statement, does not make it defamatory. Id. (“A commentator who advocates one of

several feasible interpretations of some event is not liable in defamation simply because

other interpretations exist. Consequently, remarks on a subject lending itself to multiple

interpretations cannot be the basis of a successful defamation action because as a matter

of law no threshold showing of “falsity” is possible in such circumstances.”) As

demonstrated by the article, Defendants expressed truthful feeling about their interaction

with Fredin and recounted their experience. The fact that Fredin disagrees with their

version of events, does not give rise to a defamation claim.

         Statements of opinion are not defamatory under Minnesota law. Hunt v. Univ. of

Minn., 465 N.W.2d 88, 93-94 (Minn. Ct. App. 1991). Thus, statements that certain of

                                              4
4822-6729-0569.1
       CASE 0:18-cv-00466-SRN-HB Document 184 Filed 09/03/20 Page 5 of 10




Fredin’s messages were “sexually suggestive” continued “for weeks” and were

“overwhelming” are noting more that statements of opinion. These statements of opinion

are no different than the statements this Court has already ruled are statements of opinion.

(Doc. 38 at p.11) (finding that Schaefer’s statements characterizing Fredin’s texts as

“odd,” “intense,” and “haunting,” and stating that meeting him would not be in her “best

interests,” were statements of opinion.)

         Because the alleged defamatory statements do not contain a defamatory meaning,

are statements of opinion, are protected by an absolute privilege, are truthful expressions

of what occurred and did not proximately cause harm to Fredin, Fredin’s defamation

claim is not sustainable and must be dismissed.

         II.       Abuse of Process

         Fredin claims in opposition to summary judgment that documents received via a

FOIA request evidences that “Defendants rigged proceedings by engaging in extrajudicial

communication through improper use of backchannels.” (Doc. 180 p. 15.) Fredin claims

this evidence is attached as Exhibits A-U to his Declaration, but all one finds there are

emails, text messages, a police report and a Court order that evidence nothing, much less

a grand conspiracy to abuse state court harassment proceedings. (Doc. 181.) This Court

has previously dismissed a similar abuse of process claim alleged by Fredin against the

same Defendants in Fredin v. Clysdale, No. 18-CV-0510 (SRN/HB), 2018 WL 7020186,

at *11 (D. Minn. Dec. 20, 2018)(concluding that neither Miller nor Schaefer used the

judicial process to achieve an outcome outside the scope of the proceedings).



                                             5
4822-6729-0569.1
       CASE 0:18-cv-00466-SRN-HB Document 184 Filed 09/03/20 Page 6 of 10




         In Fredin v. Clysdale, Fredin alleged that Defendants Miller, Schaefer,

Middlecamp, and Referee Clysdale engaged in an unlawful conspiracy and committed

numerous tortious acts against him in a social media smear campaign. 2018 WL

7020186, at *3. He asserted that Sergeant McCabe committed unconstitutional and other

unlawful actions in executing a search warrant at his home. Id. Fredin alleged that these

four Defendants conspired to obtain information for the purpose of publicly disparaging

and defaming him on Twitter and other social media, forcing him to expend large

amounts of money to defend himself, and generating a basis for criminal charges. Id. The

alleged object of the conspiracy was to interfere with the judicial process. Among other

claims, Fredin sought an abuse of process claim against Middlecamp, Schaefer, Miller,

and Sergeant McCabe, contending that these Defendants wrongfully instigated a criminal

action, State v. Fredin, Case No. 62-cr-17-3156 (Ramsey Cty. Dist. Ct.), against him. Id.

at *10 He also alleged that Sergeant McCabe abused process in obtaining and executing

the search warrant in April 2017, because Sergeant McCabe failed to disclose an ulterior

purpose in obtaining the warrant. Id. The allegations in that case are identical to the

allegations is this case.

         Based on the same allegations and evidence (or lack thereof) as presented here, the

Court dismissed the claim as it determined that “Middlecamp, Schaefer, Sergeant

McCabe, and Miller participated in the judicial process for the purpose of charging and

convicting Fredin of the crime of stalking, and Fredin was in fact charged and convicted

with that crime.” Id. (citations omitted.) The same result applies equally here. Fredin has

failed to adduce any evidence that Defendants sought and obtained HROs for an

                                              6
4822-6729-0569.1
       CASE 0:18-cv-00466-SRN-HB Document 184 Filed 09/03/20 Page 7 of 10




improper purpose. His failed attempt mischaracterize documents produced through his

FOIA request does not change the outcome. Fredin’s very pleadings in this matter

underscore the need for his victims, including Defendants, to secure HROs. Fredin cannot

sustain a claim of abuse of process.

         III.      Nonconsensual Sexual Solicitation

         Fredin alleges that Miller and Schaefer impersonated him, used his email address,

and created false profiles of him on an adult website, which caused him to receive

unsolicited sexual solicitations. (See Doc. 180 p. 19.) However, Fredin has not provided

any evidence that Defendants did anything that he has alleged. Instead, Fredin simply

cites back to his Amended Complaint as if mere allegations constitute evidence

establishing wrongful conduct. Fredin had the entire discovery period to subpoena IP

addresses and the websites were the profiles were created in order to collect evidence as

to who may have created the profiles. Fredin also had ample time to contact and

subpoena persons who contacted him through the purportedly false profiles to establish

that the messages did indeed constitute unsolicited sexual solicitations. Fredin did none

of these things, because he knows his claims are bogus and that discovery would have

only confirmed that Miller and Schaefer were not the ones who created the profiles.

         In sum, Fredin has no evidence of who created the profiles, and he has produced

no evidence that the profiles invited, encouraged, or solicited sexual acts. He cannot

maintain his claim under Minn. Stat. § 604.31, subd. 2.




                                              7
4822-6729-0569.1
       CASE 0:18-cv-00466-SRN-HB Document 184 Filed 09/03/20 Page 8 of 10




         IV.       Negligence

         Fredin makes little effort to defend his claim and provides no evidence in support

of it. Fredin’s negligence claim is simply a regurgitation of his conspiracy theories, under

the heading “Defendants had duty of care not to unreasonably harm Plaintiff.” (Doc. 180

p. 21.) Fredin again claims that Defendants made false police reports, even though those

reports led to the issuance of HROs in Defendants’ favor and resulted in a criminal

conviction. See State v. Fredin, Case No. 62-cr-17-3156 (Ramsey Cty. Dist. Ct.). Fredin

also tries to claim those proceedings were rigged. (Doc. 180 p. 21.) Fredin failed to

present those arguments on appeal and he cannot attempt to relitigate those matters in

Federal Court. In any event, Fredin has failed to establish that his victims owe him a duty

of care not to prosecute his misconduct or that their actions seeking protection from the

Court amounts to negligence.

         V.        Intentional Infliction of Emotional Distress

         Fredin avers he experienced severe and extreme emotional distress as a result of

Defendants’ alleged actions. (AC ¶ 88.) However, Fredin admittedly did not seek

treatment for his claimed IIED or obtain any medical records or a medical opinion that he

has experienced emotional distress, much less that the purported IIED was a result of

Defendants conduct. (Doc. 188 p. 23.)

         Minnesota law approaches IIED cautiously, keeping it “‘sharply limited to cases

involving particularly egregious facts,’” and requiring a “‘high threshold standard of

proof’” to submit the claim to the jury. Langeslag v. KYMN Inc., 664 N.W.2d 860, 864

(Minn. 2003). Here, Fredin has not met that high threshold, as he had provided no

                                                8
4822-6729-0569.1
       CASE 0:18-cv-00466-SRN-HB Document 184 Filed 09/03/20 Page 9 of 10




evidence of IIED. Additionally, he has failed to establish an underlying tort to sustain an

IIED claim. Fredin’s claim must be dismissed.

         VI.       Civil Conspiracy

         Fredin claims that Miller and Schaefer conspired to “smear” Fredin and “commit

false arrest/imprison Plaintiff to cover up revenge pornography.” (AC ¶ 92-93.) Claims of

false arrest and imprisonment were removed from Fredin’s Amended Complaint and the

Court dismissed the invasion of privacy claim [Doc. 38] 2 . Consequently, the alleged

conspiracy focuses only on the alleged defamation and negligence by Defendants.

         A explained above, Fredin has not successfully proved an underlying tort upon

which the alleged conspiracy was based and, for that reason alone, the claim should be

dismissed. Even if an underlying tort claim survives this motion, the conspiracy claim

still fails as a matter of law. A plaintiff alleging a conspiracy must establish sufficient

facts that would permit a reasonable jury to find that the parties to the alleged conspiracy

reached an agreement to violate the plaintiff's rights. This Fredin has failed to do.

         Here, there is no evidence that Defendants entered into a conspiracy with one

another. The record reflects only that Defendants were both victimized by the same serial

harasser and provided emotional support to one another as they suffered through the

horrible experience – certainly not the grand conspiracy Fredin has conjured up in his head.




2
 Fredin attempts to breathe new life into the false arrest and imprisonment allegations by
addressing it in his brief. However, these claims do not exist in the operative pleading and
Fredin’s memorandum of law should not be construed as a motion to amend that pleading. In any
event, like Fredin’s other claims, he provides no proof of false arrest or false imprisonment by
Defendants.

                                               9
4822-6729-0569.1
      CASE 0:18-cv-00466-SRN-HB Document 184 Filed 09/03/20 Page 10 of 10




In the absence of any evidence establishing an improper conspiracy, Fredin’s claim must be

dismissed.

                                    CONCLUSION

         For all the foregoing reasons, Fredin’s Amended Complaint must be dismissed

with prejudice.




Dated:        September 3, 2020           KUTAK ROCK LLP


                                          By /s/ K. Jon Breyer
                                          K. Jon Breyer (#302259)
                                          60 South Sixth Street
                                          Suite 3400
                                          Minneapolis, MN 55402
                                          Telephone: (612) 334-5057
                                          jon.breyer@kutakrock.com

                                          Attorneys for Defendants Grace Elizabeth
                                          Miller and Catherine Marie Schaefer




                                           10
4822-6729-0569.1
